DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29-34, 37, and 42-48 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Auld (US 2014/0246473).

Regarding claim 29,
Auld discloses (Figs. 1-3):

a shaft assembly (30), comprising:
a longitudinal axis (A-A, ¶0164);
an end effector (102, ¶0140), comprising:

a movable member (Figs. 4-6, 190, anvil assembly, ¶0142); and
an actuator (Fig. 23, 500, actuates 180, ¶0159) configured to deploy a plurality of surgical clips (140, via 190, via firing motor, Fig. 23, 530, ¶0159);
an articulation joint (Fig. 61, 1300,1351, ¶0164) rotatably connecting said end effector (120) to said shaft (30, ¶0162, ¶0211-¶0217);
a rotation drive shaft (Fig. 28, 602) configured to rotate said shaft (30) about said longitudinal axis A-A, ¶0164);
a firing drive shaft (Figs. 3-6, 180) configured to deploy said movable member (190, ¶0142, ¶0159); and
an articulation drive shaft (Fig. 61, 1353, ¶0215) configured to articulate said end effector (102) relative to said shaft (30, along B-B axis, ¶0215);
a first handle (Fig. 1, 23, ¶0173), comprising:
a rotation drive system (Figs. 27-28, 600) configured to drive said rotation drive shaft (602, ¶0164);
a firing drive system (Fig. 23, 500) configured to drive said firing drive shaft (180, via motor, 530, ¶0159); and an articulation drive system (Fig. 15, 400, H0156)configured to drive said articulation drive shaft (Fig. 61, 1353, ¶0215); and
a second handle (24, ¶0173), comprising:

a firing drive system (500) configured to drive said firing drive shaft (Figs. 3-6,180, ¶0159).

Regarding claim 30,
Auld discloses (Figs. 1-3):
A surgical instrument system (Figs. 1-3) configured to treat the tissue of a patient (¶0141), comprising:
a shaft assembly (30), comprising:
a longitudinal axis (A-A, ¶0164);
an end effector (102, ¶0140), comprising:
a movable member (Figs. 4-6, 190, anvil assembly, ¶0142); and
an actuator (Fig. 23, 500, actuates 180, ¶0159) configured to deploy a plurality of surgical clips (140, via 190, via firing motor, Fig. 23, 530, ¶0159);
an articulation joint (Fig. 61, 1300, 1351, ¶0164) rotatably connecting said end effector (120) to said shaft (30, ¶0162, ¶0211-¶0217);
a rotation drive shaft (Fig. 28, 602) configured to rotate said shaft (30) about said longitudinal axis A-A, ¶0164);
a firing drive shaft (Figs. 3-6, 180) configured to deploy said movable member (190, ¶0142, ¶0159); and
an articulation drive shaft (Fig. 61, 1353, ¶0215) configured to articulate said end effector (102) relative to said shaft (30, along B-B axis, ¶0215);
a first handle (Fig. 1, 23, ¶0173), comprising:

a firing drive system (Fig. 23, 500) configured to drive said firing drive shaft (180, via motor, 530, ¶0159); and an articulation drive system (Fig. 15, 400, H0156)configured to drive said articulation drive shaft (Fig. 61, 1353, ¶0215); and
a second handle (24, ¶0173), comprising:

a rotation drive lockout (Figs. 12-14, 240) configured to lock said rotation drive shaft (, 602, is connected to 212); and
a firing drive system (500) configured to drive said firing drive shaft (Figs. 3-6,180, ¶0159).

Regarding claim 31,
Auld discloses (Figs. 1-3):
A surgical instrument system (Figs. 1-3) configured to treat the tissue of a patient (¶0141), comprising:
a shaft assembly (30) configured to perform a first function (rotation, ¶0161), a second function (firing, ¶0158-¶0159), and a third function (articulation, ¶0151-¶0157), wherein the shaft assembly (30) comprises:
a first drive shaft (Fig. 28, 602 configured to perform said first function (rotation, ¶0161);
a second drive shaft (Figs. 3-6, 180) configured to perform said second function (firing, ¶0158-¶0159); and
a third drive shaft (Fig. 61, 1353, ¶0215) configured to perform said third function (articulation, ¶0151-¶0157);
a first handle (Fig. 1, 23, ¶0173), comprising:

a second drive system (Fig. 23, 500) configured to drive said second drive shaft (180, via motor, 530, ¶0159); and
a third drive system (Fig. 15, 400, ¶0156) configured to drive said third drive shaft (Fig. 61,1353, ¶0215);
a second handle (24, ¶0173), comprising:

a first drive lockout configured (Figs. 12-14, 240, ¶0192-¶0197) to lock said first drive shaft (602, is connected to 212); and
a second drive system (Fig. 23, 500) configured to drive said second drive shaft (180, via motor, 530, ¶0159).

Regarding claim 32,
Auld discloses (Figs. 1-3):
wherein said second handle (24, ¶0173) comprises a drive lockout configured to lock said third drive shaft (Fig. 61, 1353, ¶0215, ¶0192-¶0197).

Regarding claim 33,
Auld discloses (Figs. 1-3):
A surgical instrument system (Figs. 1-3) configured to treat the tissue of a patient (¶0141), comprising:
a shaft assembly (30), comprising:
a first drive system (Figs. 27-28, 600) configured to perform a first function (rotation, ¶0161); a second drive system (Fig. 23, 500) configured to perform a second function (firing, ¶0158-¶0159);

a second lockout (Via electrical connectivity, ¶0197) configured to selectively engage said second drive system (Fig. 23, 500) and prevent said second drive system (500) from performing said second function (articulation, ¶0192-¶0197);

a first handle (Fig. 1, 23, ¶0173) comprising a first operating system (Fig. 86, ¶0257) configured to operate said first drive system (Figs. 27-28, 600, ¶0257) and a second operating system (Fig. 86, ¶0257) configured to operate said second drive system (Fig. 23, 500, ¶0257), wherein said first lockout (Figs. 12-14, 240, ¶0192-¶0197 and said second lockout (Via electrical connectivity, ¶0197) are disengaged when said shaft assembly (30) is assembled to said first handle (23, ¶0192-¶0197); and a second handle (24, ¶0173) comprising a first operating system (Fig. 86, ¶0257) configured to operate said first drive system (Figs. 27-28, 600, ¶0257) but not comprising a second operating system configured to operate said second drive system (capable of doing this, ¶0257), wherein said first lockout is disengaged and said second lockout is engaged when said shaft assembly is assembled to said second handle (¶0192-¶0197).

Regarding claim 34,
Auld discloses (Figs. 1-3):
wherein said first lockout and said second lockouts are in their engaged states when said shaft assembly is not assembled to either said first handle or said second handle (¶0192-¶0197).

Regarding claim 37,

A surgical instrument system (Figs. 1-3), comprising: a handle (Fig. 2, 20, ¶0155), comprising:
a first drive system (Figs. 27-28, 600) including an electric motor (610, ¶0164); and a second drive system(Fig. 23, 500);
a shaft assembly (30) attachable to said handle (20), wherein said shaft assembly (30, H0164) comprises:

a first drive shaft (620) that is operably engaged with said first drive system (600) when said shaft assembly is attached to said handle (20, ¶0164), wherein said first drive system (600) is configured to drive said first drive shaft (620) when said shaft assembly is in a usable condition (¶0164, ¶0192-¶0197);
a second drive shaft (552) operably engageable with said second drive system (500) when said shaft assembly is attached to said handle (¶0161-¶0162);
a sensor system configured to evaluate the condition of said shaft assembly (¶0348-¶0349); and a control system (Fig. 115, ¶0345-¶0346) in communication with said first drive system (¶0346-¶0347), said second drive system, and said sensor system, wherein said control system is configured to prevent the operation of said electric motor if said shaft assembly is in an unusable condition, and wherein said control system is configured to use said second drive system when said sensor system detects that said shaft assembly is in an unusable condition (¶0308, ¶0310, ¶0317, ¶0346-¶0347, ¶0352).

Regarding claim 42,
Auld discloses (Figs. 1-3):
A surgical instrument system, comprising (Figs. 1-3): a surgical instrument (10); a housing (20), comprising:

a shaft assembly (30) configured to be attached to a distal end of said housing (20), wherein said shaft assembly (30) comprises:
a first drive shaft (620) operably engageable with said first drive system (600) when said shaft assembly is attached to said housing (20, ¶0164);
a second drive shaft (552) operably engageable with said second drive system (500) when said shaft assembly is attached to said housing (¶0161-¶0162); and a control system (Fig. 115, ¶0345-¶0346); and
a locking mechanism (control system performs this operation), wherein said locking mechanism prevents movement of said first drive shaft if said shaft assembly is not attached to said surgical instrument in an orientation which enables operation of said surgical instrument, and wherein said locking mechanism further comprises sensing means for determining whether said locking mechanism is actively engaged, and wherein said control system enables said
second drive system when said sensing means detects that said shaft assembly is in an unusable condition (¶0364-¶0366); and
an end effector (102) attachable to a distal end of said shaft assembly (30, ¶0364-¶0366).

Regarding claim 43,
Auld discloses (Figs. 1-3):
wherein said control system (Fig. 115) further comprises at least one safety feature (¶0364).

Regarding claim 44,
Auld discloses (Figs. 1-3):


Regarding claim 45,
Auld discloses (Figs. 1-3):
wherein said locking mechanism is configured to prevent activation of said motor (¶0364).
Regarding claim 46,
Auld discloses (Figs. 1-3):
wherein said locking mechanism prevents movement of said shaft assembly when said shaft assembly is not attached to said housing (¶0364-¶0365).

Regarding claim 47,
Auld discloses (Figs. 1-3):
wherein said locking mechanism is configured to detect whether said end effector is in a usable state (¶0346-¶0347).

Regarding claim 48,
Auld discloses (Figs. 1-3):
wherein said sensing means is configured to enable haptic feedback of said motor in order to alert a user of a state of said surgical instrument (¶0357).

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846                    
/KAWING CHAN/Primary Examiner, Art Unit 2846